DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Claims 1-20 are deemed to have an effective filing date of November 14, 2008.

Response to Amendment
This Action is in response to the Amendment filed January 4, 2021.
Claims 1, 17, and 20 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 01/04/2021, with respect to the rejection(s) of claim(s) 17-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, and 13 of U.S. Patent No. 10,278,627. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘627 patent. Instant claims 1-5 and 8-9 are obvious variants of claim 1 of the ‘627 parent. Instant claims 6 and 7 are obvious variants of claims 2 and 3, respectively, of the ‘627 parent. 

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,278,627 in view of US Patent Application Publication No. 2003/0212579 to Brown et al. (hereinafter referred to as “Brown”. 
 	The claims of the ‘627 patent differ from the instant claimed invention in that equipment of the user that provides interactive media services to the user in response to communication exchange between the user and the processing system is not expressly claimed as a mobile device. The ‘627 patent claims that the communication exchanges between the user and the processing system may occur wirelessly (e.g. claim 3 of the ‘627 patent). Brown teaches that a wireless personal digital assistant or mobile phone may be used to connect a user with a remote processing system to determine diagnoses of medical conditions. Accordingly, one of ordinary skill in the art .

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 11 of U.S. Patent No. 9,408,537. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of the ‘537 patent as discussed in the 10/05/2020 Office Action.

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 11 of U.S. Patent No. 9,408,537 in view of Brown. Claims 10-20 are obvious variants of the ‘537 patent for the reasons set forth in the 10/05/2020 Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792